                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CHAD WILLIAM REED,                        )
                                          )
                           Plaintiff,     )
                                          )
vs.                                       )     Case Number CIV-16-461-C
                                          )
JASON BRYANT, et al.,                     )
                                          )
                           Defendants.    )

          ORDER ADOPTING REPORT AND RECOMMENDATION

      Plaintiff filed the present action pursuant to 42 U.S.C. § 1983. Consistent with

the provisions of 28 U.S.C. § 636(b)(1)(B), this matter was referred to United States

Magistrate Judge Gary M. Purcell. Judge Purcell entered a Supplemental Report and

Recommendation (“R&R”) on July 2, 2018. Defendants have objected to the R&R.

      Plaintiff filed his action alleging violation of his constitutional rights.

Plaintiff’s claims center on the decision to terminate him from the religious diet

program. This decision was made based on Plaintiff allegedly violating the policies

related to that program. Plaintiff named as Defendants several individuals who he

argues were involved in the decision to terminate him from the diet program.

      In the R&R, Judge Purcell noted that to the extent Plaintiff sought monetary

damages against Defendants in their official capacities, his claims were barred by the

Eleventh Amendment. Additionally, Judge Purcell recommended Plaintiff’s state law

constitutional claims (Counts 2, 4, and 6) and his First Amendment Claim (Count 8)
based on denial of access to the Courts be dismissed without prejudice. Judge Purcell

recommended the remainder of Defendants’ Motion to Dismiss be denied.

      The Court has considered the R&R and Defendants’ Objection thereto. Upon

that review, the Court finds the R&R should be adopted in full.           Defendants’

arguments challenging the R&R and/or Plaintiff’s Complaint fail to apply the

appropriate standard.   The present R&R examines the issues as challenged via a

Motion to Dismiss.      Thus, the question is whether Plaintiff has pleaded factual

allegations in a manner that raises “a right to relief above a speculative level.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Upon de novo review, the Court

finds, as did Judge Purcell, that the Complaint meets this standard. Defendants’

arguments to the contrary, including qualified immunity, do not challenge the

sufficiency of the facts pleaded by Plaintiff. Rather, Defendants’ argument asks the

Court to view the facts as they wish them to be viewed. That is not the proper

approach when resolving a Motion to Dismiss.

      Accordingly, the Court adopts, in its entirety, the Supplemental Report and

Recommendation of the Magistrate Judge (Dkt. No. 84). For the reasons set forth in

the R&R and this Order, the Motion to Dismiss (Dkt. No. 79) is GRANTED as to

Plaintiff’s claims seeking monetary damages against Defendants in their official

capacities, Plaintiff’s state law constitutional claims (Counts 2, 4, and 6), and First

Amendment claim (Count 8) based on an alleged violation of his right of access to

                                          2
courts, and DENIED as to Plaintiff’s First Amendment claims (Counts 1, 3, and 5) and

Plaintiff’s Fourteenth Amendment and RLUIPA claims challenging ODOC’s

zero-tolerance policy (Count 7). This matter is returned to Judge Purcell for further

proceedings consistent with the original Order of Referral.

       IT IS SO ORDERED this 11th day of October 2018.




                                           3
